NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


CURTIS T. JOHNSON,                            )
                                              )
              Appellant,                      )
                                              )
v.                                            )              Case No. 2D15-105
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed June 29, 2016.

Appeal from the Circuit Court for
Polk County; Michael E. Raiden, Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


MORRIS, Judge.

              Curtis T. Johnson appeals his judgment and sentences for burglary of a

dwelling with assault while armed with a firearm and two counts of robbery with a

firearm. We affirm the judgment and sentences without comment, but we remand for

entry of a written competency order, nunc pro tunc, to reflect the trial court's oral finding

that Johnson was competent to proceed. See Fla. R. Crim. P. 3.212(c)(7) ("If, at any
time after such commitment, the court decides, after hearing, that the defendant is

competent to proceed, it shall enter its order so finding and shall proceed."); see, e.g.,

Carroll v. State, 157 So. 3d 385, 386 (Fla. 2d DCA 2015); Williams v. State, 130 So. 3d
763, 764 (Fla. 2d DCA 2014).

              Affirmed; remanded with instructions.



KELLY and BLACK, JJ., Concur.




                                            -2-